Chambers, J.
(concurring) — I concur with the result and the opinion of the majority, except for its conclusion that “[t]he record on its face demonstrates the real property at issue was in fact Polley’s separate property.” Majority at 348. Whether or not the property in question was Polley’s separate property is immaterial to both the analysis and result reached by the majority. Further, the trial court impliedly found the property in question to be community property in its findings of fact and conclusions of law. Clerk’s Papers 100-01. I concur with the balance of the majority’s opinion.
Ireland, J., concurs with Chambers, J.